298 F.2d 647
The PROCTER & GAMBLE INDEPENDENT UNION OF PORT IVORY, N.Y.,Plaintiff-Appellee,v.The PROCTER & GAMBLE MANUFACTURING COMPANY, Defendant-Appellant.
No. 171, Docket 27163.
United States Court of Appeals Second Circuit.
Argued Jan. 15, 1962.Decided Jan 31, 1962.

Jack G. Evans, Cincinnati, Ohio (Harold S. Freeman, Dinsmore, Shohl, Barrett, Coates & Deupree, Cincinnati, Ohio, Eugene H. Nickerson and Hale, Stimson, Russell & Nickerson, New York City, on the brief), for defendant-appellant.
Martin J. Loftus, Newark, New Jersey (Sabino J. Berardino, New York City, on the brief), for plaintiff-appellee.
Before MEDINA, MOORE and SMITH, Circuit Judges.
MEDINA, Circuit Judge.
This is a companion case with that bearing the same title and described as 'Civil 27162, 298 F.2d 644.'  Two grievances were involved but the one relating to alleged discrimination against R. Spittel, a union official, by not paying him the minimum wage for his job is not before us, as Judge Bartels held that this grievance was not arbitrable under the terms of the collective bargaining agreement, and the Union has not filed any corss-appeal.  The other grievance was filed by the Union on September 12, 1960, and it charged the employer with a violation of the collective bargaining agreement in the following terms: 'Article XII, Section 5, Foreman working-- Violation of agreements.'  Judge Bartels granted summary judgment for plaintiff ordering defendant to proceed to arbitration of this, the 'Wilson Grievance.'  The opinion below is reported at 195 F.Supp. 64.
While the procedural background is different the issue before the District Court was the same as that presented in 'Civil 27162,' decided herewith, and the reasons for affirming Judge Bartels' order are the same.  We, of course, express no opinion on the subject of whether Judge Bartels correctly decided the issue relating to the grievance concerning Spittel, as that issue is not before us.
Judge Smith agrees with what we have already written in the foregoing portion of this opinion, but he dissents solely on the same ground on which he dissented in 'Civil 27162.'
Affirmed and stay vacated.
SMITH, Circuit Judge.


1
I dissent as stated in the majority opinion.